Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                1 of 18 PageID#
                                                                          Page 1193
                                                                                 of 18

                                                                                                 1

                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division




               -------------------------------:
                                              :
               NATIONAL RIFLE ASSOCIATION     :
               OF AMERICA,                    :
                              Plaintiff,      :
                                              :
                    -vs-                      :          Case No. 1:18-cv-639
                                              :
                                              :
               LOCKTON AFFINITY SERIES OF     :
               LOCKTON AFFINITY, LLC, et al., :
                              Defendants.     :
                                              :
               -------------------------------:




                              HEARING ON PRO HAC VICE MATTERS


                                        September 13, 2018


                              Before:    Liam O'Grady, USDC Judge




               APPEARANCES:

               James W. Hundley, Robert H. Cox, and William A. Brewer, III,
               Counsel for the Plaintiff

               Bernard J. DiMuro and Stacey R. Harris, Counsel for Mr. Brewer




  UST Exh. K, Page 1 of 18                        Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
 Case
Case   1:18-cv-00639-LO-JFA
     21-30085-hdh11  Doc 266-2Document   36 Filed
                               Filed 03/01/21     09/17/18
                                               Entered     Page14:56:30
                                                       03/01/21 2 of 18 PageID#
                                                                          Page 2194
                                                                                 of 18

                                                                                                   2

       1                     THE CLERK:    The Court calls case 1:18-cv-639,

       2       National Rifle Association of America versus Lockton Affinity

       3       Series of Lockton Affinity, LLC, et al.

       4                     May I have the appearances, please, first for the

       5       plaintiff.

       6                     MR. HUNDLEY:   Good morning, Your Honor.            Jim Hundley

       7       here on behalf of the National Rifle Association.                 With me is

       8       Bob Cox, also counsel for the National Rifle Association.

       9                     Also present is Bill Brewer, who has been admitted in

     10        the case on a pro hac vice matter which is under further review

     11        today.

     12                      THE COURT:    All right, good morning.

     13                      MR. HUNDLEY:   Good morning, Your Honor.

     14                      MR. COX:   Good morning, Your Honor.

     15                      MR. DiMURO:    Good morning, Your Honor.           Ben DiMuro

     16        and Stacey Rose Harris appearing specially on behalf of Mr.

     17        Brewer.

     18                      And I also note that John Frazier, general counsel to

     19        the NRA, is present in the courtroom.          He is an admitted member

     20        of the Bar.     I just wanted to note his appearance.

     21                      THE COURT:    All right.   Good morning to each of you.

     22                      All right.    I ordered this hearing in response to

     23        information received about Mr. Brewer's findings in Texas

     24        against him, a finding by a trial judge and then a Court of

     25        Appeals that he had acted unethically and in bad faith in a




  UST Exh. K, Page 2 of 18                          Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                3 of 18 PageID#
                                                                          Page 3195
                                                                                 of 18

                                                                                                  3

       1       prior litigation.

       2                     And as we all know, the pro hac vice statement

       3       requires an applicant to state that "I have not been

       4       reprimanded in any court, nor has there been any action in any

       5       court pertaining to my conduct or fitness as a member of the

       6       Bar."

       7                     And in reviewing the District Court and the Appellate

       8       Court's written orders, I found it necessary to have our

       9       hearing today.

     10                      I would also note that Mr. Cox in vouching for Mr.

     11        Brewer's good standing stated that, as a member of the court,

     12        that he knew the applicant personally, said that the applicant

     13        possessed all the qualifications required for admission to the

     14        Bar of this court, "that I have examined the applicant's

     15        personal statement.     I affirm that his personal and

     16        professional character and standing are good, and petition the

     17        court to admit the applicant pro hac vice."             And that certainly

     18        is an area that I believe deserves some attention this morning

     19        as well.

     20                      So let's discuss Mr. Brewer first.          Mr. DiMuro,

     21        what's Mr. Brewer's position on the accuracy of the statement

     22        that he signed?

     23                      MR. DiMURO:   We would -- I don't know how you want to

     24        proceed, but Mr. Brewer is prepared to explain to the Court his

     25        thought processes and why he signed it.          And he can do it at




  UST Exh. K, Page 3 of 18                         Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
 Case
Case   1:18-cv-00639-LO-JFA
     21-30085-hdh11  Doc 266-2Document   36 Filed
                               Filed 03/01/21     09/17/18
                                               Entered     Page14:56:30
                                                       03/01/21 4 of 18 PageID#
                                                                          Page 4196
                                                                                 of 18

                                                                                                    4

       1       the podium.     I might have a few additional questions for him

       2       that is more appropriate for a give and take, and then a

       3       handful of exhibits.

       4                     THE COURT:    All right.

       5                     MR. DiMURO:    But I will go ahead and have Mr. Brewer

       6       explain himself.

       7                     THE COURT:    Sure.   Mr. Brewer, please come to the

       8       podium, sir.

       9                     MR. BREWER:    Good morning, Your Honor.            Thank you for

     10        the opportunity to address the Court.           I am sorry to be a

     11        burden to the Court on this.

     12                      The matter that the Court referred to is on appeal to

     13        the Texas Supreme Court.       It was my thinking when I filled out

     14        the application that -- and by the way, thank you for admitting

     15        me provisionally to appear before you as a representative and

     16        advocate for the NRA.

     17                      But it was my thinking when I filled that application

     18        out that it was -- didn't refer to pending matters, but frankly

     19        to final matters.     Because I know that the matter is not final

     20        because it is on appeal.       And, frankly, since then I have been

     21        encouraged that the Supreme Court has done what courts -- what

     22        I believed strongly the court would do, not only grant a

     23        hearing on it, but actually set it down for oral argument.

     24        Because I felt strongly that it was important for me to pursue

     25        that matter.




  UST Exh. K, Page 4 of 18                           Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                5 of 18 PageID#
                                                                          Page 5197
                                                                                 of 18

                                                                                                     5

       1                       But because it was not a final matter, I didn't think

       2       it was called for.       Now, obviously, no advocate -- and I have

       3       been -- had the pleasure to be an advocate for clients for

       4       38 years now.       No advocate, no one in my firm ever hears me say

       5       anything other than that it is privilege to appear in a court

       6       like this on behalf of a client.          I take very seriously my

       7       responsibilities as an officer of the court.

       8                       And so, candor is the issue of the day, and my

       9       opportunity to convince you that I will be candid and deserve

     10        the privilege to appear in your court.             I can tell you that it

     11        was no attempt on my part to --

     12                        THE COURT:    Well, did you not read the statement?

     13                        MR. BREWER:    I did read it.    I did read it, Your

     14        Honor.        I thought it referred to -- what I thought was called

     15        for was final --

     16                        THE COURT:    "Nor has there been any action in any

     17        court pertaining to my conduct or fitness as a member of the

     18        Bar."

     19                        How could you read that any other way than requiring

     20        you to notify the court if there had been any action in any

     21        court?

     22                        MR. BREWER:    Your Honor, looking back on it now, and

     23        I can tell perhaps I made a mistake, but I regularly fill out

     24        applications for pro hac admission in other courts.                    I been

     25        instructed by my counsel, my appellate counsel, to be careful




  UST Exh. K, Page 5 of 18                            Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                6 of 18 PageID#
                                                                          Page 6198
                                                                                 of 18

                                                                                                    6

       1       about the fact that this was a non-final or suspended matter

       2       while it was on appeal.

       3                      In fact, I have filled out other pro hacs in other

       4       courts where they requested information about any pending

       5       matters, and disclosed the existence of the situation in

       6       Lubbock.

       7                      THE COURT:    This was meant to be even broader to make

       8       sure that it captures any action in any court.

       9                      MR. BREWER:    Your Honor, I honestly -- candor is the

     10        issue of the day, and to be -- you have asked me the most

     11        important question, what was I thinking when I filled it out.

     12        Clearly, no -- it's a very celebrated, high-profile matter back

     13        in Texas.       Any amount of search around me would reveal that

     14        it's quite celebrated, as is the fact now that the Supreme

     15        Court has accepted argument on it.

     16                       The fact is, it was certainly no attempt on my part

     17        to mislead.       I simply thought, given that it was inquiring into

     18        any reprimand, well, I haven't been reprimanded.                 There is

     19        pending an order of a court from a District Court, Judge Reyes

     20        out of Lubbock, that is being reviewed and was in the appellate

     21        process.

     22                       So, candidly, I wish I had a more satisfactory

     23        answer.       Frankly, I wish I had filled it out separately, done

     24        something different because no one wants to be at the podium

     25        making this explanation as I am doing today, Your Honor.




  UST Exh. K, Page 6 of 18                           Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                7 of 18 PageID#
                                                                          Page 7199
                                                                                 of 18

                                                                                                    7

       1                     But life is a growing, learning process, as we tell

       2       our children.     Right?    And I wish I could hit the button, go

       3       back, rethink it.     But at the time, to be completely candid

       4       with Your Honor, as I will always be in your court, I thought

       5       it didn't -- as I told Your Honor, in other applications for

       6       pro hac admission where it said "pending matters," I disclosed

       7       it, I have disclosed it.

       8                     But in this matter I thought it was referring to a

       9       reprimand.     Well, I haven't been reprimanded.             In fact, the

     10        reprimand has been suspended while it's on appeal.

     11                      And so, that was my thinking when I filled it out.

     12                      THE COURT:    Okay.   Did you tell Mr. Cox about the

     13        action by Judge Reyes or the Appeals Court?

     14                      MR. BREWER:    I did not.

     15                      THE COURT:    Okay.   All right.     Thank you, sir.

     16                      MR. DiMURO:    May I just ask a few questions, Your

     17        Honor?

     18                      THE COURT:    Yes, go ahead, Mr. DiMuro.

     19                      MR. BREWER:    Your Honor, should I stand here you or

     20        go to my chair --

     21                      THE COURT:    You can go -- well, no, I need to make

     22        sure we get your answers on the recorder.             So please stay

     23        there.

     24                      MR. DiMURO:    I will be quick, Your Honor.

     25                      In Texas, the Supreme Court does not have -- it is




  UST Exh. K, Page 7 of 18                           Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                8 of 18 PageID#
                                                                          Page 8200
                                                                                 of 18

                                                                                                   8

       1       not a mandatory appeal to the Supreme Court; is that correct?

       2                     MR. BREWER:    It is not.

       3                     MR. DiMURO:    Is it discretionary to the Supreme Court

       4       to accept an appeal?

       5                     MR. BREWER:    Yes, it is.

       6                     MR. DiMURO:    Exhibit 1, is that the letter from the

       7       Supreme Court noting that they are taking the appeal and they

       8       want briefing on the merits?

       9                     MR. BREWER:    Yes, it is.

     10                      MR. DiMURO:    And this is the appeal from Judge Reyes'

     11        decision, right?

     12                      THE COURT:    From the Appellate Court?

     13                      MR. DiMURO:    Yes, sir.    Is that right?

     14                      MR. BREWER:    Yes, it is.

     15                      MR. DiMURO:    All right.    Did you apply for pro hac

     16        vice admission in the Circuit Court of the First Circuit for

     17        the State of Hawaii in or about May of 2017?

     18                      MR. BREWER:    Yes, I did.

     19                      MR. DiMURO:    Is that Exhibit 2?

     20                      MR. BREWER:    Exhibit 2 is that application.

     21                      MR. DiMURO:    What does it disclose about the Lubbock

     22        decision?

     23                      MR. BREWER:    It discloses that there is a pending

     24        matter related to Lubbock.

     25                      MR. DiMURO:    And is your affidavit attached to your




  UST Exh. K, Page 8 of 18                          Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                9 of 18 PageID#
                                                                          Page 9201
                                                                                 of 18

                                                                                                   9

       1       local counsel's petition?

       2                     MR. BREWER:   That is my affidavit.

       3                     MR. DiMURO:   And paragraph 6 of your affidavit to the

       4       court of Hawaii, would you read paragraph 6, please.

       5                     MR. BREWER:   "I have never been disciplined by any

       6       jurisdiction in which I am admitted to practice.                I am

       7       currently the subject of a grievance filed with the State Bar

       8       of Texas.     The grievance was filed by a party to a lawsuit in

       9       which I represented the opposing party.           The grievance

     10        proceeding is stayed pending the outcome of judicial

     11        proceedings."

     12                      MR. DiMURO:   Is Exhibit 3 the rules of the Hawaii

     13        court system for purposes of disclosing -- making disclosures

     14        for pro hac vice issues?

     15                      MR. BREWER:   Yes, it is.

     16                      MR. DiMURO:   And what disclosure did they require and

     17        what you were answering by way of Exhibit 2?

     18                      MR. BREWER:   Well, (c), (2)(c) I believe it is, "any

     19        and all disciplinary proceedings in which the applicant was

     20        disciplined, any pending disciplinary proceedings against the

     21        applicant, or a statement, if applicable, that the applicant

     22        has never been the subject of any disciplinary proceeding."

     23                      MR. DiMURO:   Okay.   Did the court in Hawaii ask for

     24        further disclosure on the Lubbock issue or that grievance?

     25                      MR. BREWER:   Yes, the court did.




  UST Exh. K, Page 9 of 18                          Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                10 of 18 PageID#
                                                                          Page 10202
                                                                                  of 18

                                                                                                  10

       1                      MR. DiMURO:   And is Exhibit 4 the supplemental

       2       submission?

       3                      MR. BREWER:   Yes, it is.

       4                      MR. DiMURO:   Does Exhibit 4 contain your supplemental

       5       declaration concerning the Lubbock decision?

       6                      MR. BREWER:   Yes, it does.

       7                      MR. DiMURO:   All right.    And did the court ultimately

       8       grant your pro hac vice request in Hawaii?

       9                      MR. BREWER:   Yes, the court did.

     10                       MR. DiMURO:   And is that Exhibit 5?

     11                       MR. BREWER:   Yes, Exhibit 5 is the order granting the

     12        admission.

     13                       MR. DiMURO:   And to your knowledge, are all these

     14        exhibits, 2 through 5, public records in the State of Hawaii?

     15                       MR. BREWER:   Yes, they are.

     16                       MR. DiMURO:   Do you have any reason not to disclose

     17        and keep secret the Lubbock decision?

     18                       MR. BREWER:   No.

     19                       MR. DiMURO:   You represent the NRA in this matter.

     20        Do you represent them in other matters?

     21                       MR. BREWER:   Yes, I do.

     22                       MR. DiMURO:   This matter, I believe, procedurally is

     23        somewhere in the middle of discovery?

     24                       MR. BREWER:   Yes, this matter is in discovery, Your

     25        Honor.




  UST Exh. K, Page 10 of 18                         Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                11 of 18 PageID#
                                                                          Page 11203
                                                                                  of 18

                                                                                                      11

       1                      MR. DiMURO:    And the client would request that you

       2       remain as counsel of record?

       3                      MR. BREWER:    Yes.

       4                      MR. DiMURO:    What assurances can you give the Court

       5       in terms of your efforts to be candid in ongoing proceedings?

       6                      MR. BREWER:    Your Honor, as I have already stated to

       7       you, this is bad day, one that I have not had before in

       8       38 years, and I sorely want to avoid ever again.

       9                      I take very seriously, as does every lawyer and

     10        professional who works in my law firm, the admonition to be

     11        honorable, candid, and completely accurate with our client's

     12        business as we are advocates in courts.

     13                       I was very pleased and looking forward to appearing

     14        as an advocate for the NRA in your court, was pleased when you

     15        granted my pro hac application, and hope you will take my words

     16        sincerely that I very much take seriously my obligation to the

     17        court as an officer of the court.

     18                       THE COURT:    All right.     Thank you, sir.

     19                       Mr. DiMuro, anything further?

     20                       MR. DiMURO:    No, sir.

     21                       THE COURT:    All right.     Have a seat.

     22                       Mr. Cox --

     23                       MR. COX:   Yes, Your Honor.

     24                       THE COURT:    What investigation did you do before you

     25        signed this pro hac vice admission?             Did you do anything that




  UST Exh. K, Page 11 of 18                             Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                12 of 18 PageID#
                                                                          Page 12204
                                                                                  of 18

                                                                                                  12

       1       you were required to do in the written statement?

       2                      MR. COX:   Yes, Your Honor.    I would like to start,

       3       just by way of introduction or background, this is the first

       4       time that I have been counsel for the NRA and the first time

       5       that I have worked with the Brewer firm, and I did submit a

       6       responsive document pleading a couple days ago.

       7                      So, Your Honor, when I first was -- had been retained

       8       in this matter, I did forward on the Local Rules of this court

       9       on to the Brewer firm, on to my contact there in terms of when

     10        I received them and advised them that lawyers at the firm

     11        needed to review the Local Rules before submitting a pro hac

     12        vice application.

     13                       In terms of what I did in terms of an investigation

     14        before I submitted the original application, I had reviewed the

     15        Web site of the Brewer firm, looked at Mr. Brewer's bio, looked

     16        at his court admissions.

     17                       I had one conversation with a partner of Mr. Brewer's

     18        in which I had received his application and then that specific

     19        partner's.      I asked whether there were any issues, and was

     20        advised there were.

     21                       And then I reviewed Mr. Brewer's statement and

     22        affirmation, examined that, and also the listing of all of his

     23        court admissions that is submitted on the back of the pro hac

     24        vice application.

     25                       So that's the extent of the investigation that I did,




  UST Exh. K, Page 12 of 18                         Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                13 of 18 PageID#
                                                                          Page 13205
                                                                                  of 18

                                                                                                      13

       1       Your Honor.      And then the first time I learned of the existence

       2       of this disciplinary proceeding was a few hours before the

       3       Court issued its ruling on August 14.

       4                      THE COURT:    I notice on -- so you didn't uncover

       5       anything about the Texas ethics probe?

       6                      MR. COX:     No, I didn't, Your Honor.           But I wasn't

       7       specifically searching for it, I wasn't aware of it's

       8       existence.

       9                      THE COURT:    And you didn't have any conversation with

     10        Mr. Brewer personally prior to signing the form?

     11                       MR. COX:     No, I didn't, Your Honor.           I talked to one

     12        of -- a couple of his partners.

     13                       THE COURT:    All right.     Thank you, Mr. Cox.

     14                       All right.    Anything else?

     15                       MR. DiMURO:     Nothing else, Your Honor.             I would have

     16        a few remarks.

     17                       THE COURT:    Go ahead.

     18                       MR. DiMURO:     Thank you.    Well, my remarks probably

     19        can't rise any higher than how you take Mr. Brewer's comments.

     20        I believe he's been quite candid with Your Honor this morning

     21        about his thought process.         Whether or not it was flawed at the

     22        time of signing it is for Your Honor's consideration.

     23                       However, I don't think he was in bad faith or had a

     24        specific intent to mislead the Court.              The Lubbock decision, as

     25        he has testified, is generally known.              I suspect there are




  UST Exh. K, Page 13 of 18                             Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
 Case
Case   1:18-cv-00639-LO-JFA
     21-30085-hdh11  Doc 266-2Document   36 Filed
                               Filed 03/01/21     09/17/18
                                               Entered     Page14:56:30
                                                       03/01/21 14 of 18 PageID#
                                                                          Page 14206
                                                                                  of 18

                                                                                                   14

       1       members of the press here.        In fact, I know of at least one

       2       e-mail inquiry by a member of the press.             So it's a high

       3       profile matter.      And as I have shown you -- and I would move

       4       Exhibits 1 through 5 into evidence.

       5                      THE COURT:    Yes, they will be admitted.

       6                      MR. DiMURO:    Thank you.    As those exhibits show, it

       7       was openly disclosed in a Hawaii case where the question was

       8       very specific about pending disciplinary procedures.

       9                      I was surprised to find that there is actually a

     10        decision out of the District Court of South Carolina quoting

     11        Fourth Circuit law on pro hac vice admissions.                I had never run

     12        across that.      It's In re Ronald Jefferson Davis, Debtor.                  It's

     13        a bankruptcy decision, 2012 WL3782548.

     14                       May I pass it up, Your Honor?

     15                       THE COURT:    I have it.    It's an order on motion to

     16        revoke pro hac vice admission.

     17                       MR. DiMURO:    Then I will save you from pointing out

     18        the pertinent language.        Maybe I shouldn't have been so

     19        surprised to see the decision.

     20                       THE COURT:    Well, it's a little different.               It's not

     21        on all fours with us here, but it is as close as I could find

     22        as well.

     23                       MR. DiMURO:    Yes, sir.    The case is in the middle of

     24        proceedings.      I don't know what level of discovery has been

     25        undertaken.      But the NRA is here, I think Mr. Frazier would




  UST Exh. K, Page 14 of 18                          Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                15 of 18 PageID#
                                                                          Page 15207
                                                                                  of 18

                                                                                                     15

       1       confirm they would prefer to have Mr. Brewer and his firm stay

       2       on as lead counsel in this matter.

       3                         And as the Davis case suggests, if revocation is

       4       within the realm of possibility, it should be analyzed under

       5       the rules for disqualifying actual members of the Bar.                       And

       6       those standards are actual conflicts or misuse of confidential

       7       information, or something that goes -- things that go to the

       8       integrity of the system.

       9                         Mr. Brewer has an unblemished career disciplinary-

     10        wise otherwise.         And we would ask that Your Honor consider the

     11        fact of his comments, his candor, his sincere efforts to

     12        explain what happened.          And he could have diverted it to

     13        somebody else who may have filled out the form or said it's

     14        okay.          He didn't do that.   He certainly hasn't done anything in

     15        this court in terms of discovery or litigation efforts that

     16        should cause the Court any concern.

     17                          And absent any bad faith or intentional misconduct, I

     18        would ask you to consider actually the real cost in terms of

     19        time, money, anxiety, emotion, attorney's fees to get to this

     20        point as exacting a just and fair resolution of this matter.

     21                          Thank you.

     22                          THE COURT:   All right.   Well, I think the language is

     23        very clear and requires that any action in any court pertaining

     24        to conduct or fitness as a member of the Bar has to be

     25        identified.          And it wasn't here.




  UST Exh. K, Page 15 of 18                            Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                16 of 18 PageID#
                                                                          Page 16208
                                                                                  of 18

                                                                                                   16

       1                        So, Mr. DiMuro, when you talk about the conduct and

       2       the consideration the Court gives to admitting an attorney from

       3       a different jurisdiction, I agree with you, you're looking at

       4       fitness, the reasons why you would admit or you wouldn't admit

       5       foreign attorneys into our court here.

       6                        And issues that go to the core of whether somebody

       7       should be admitted were all addressed in the -- not only Judge

       8       Reyes' decision, but explicitly in the Court of Appeals' three

       9       judge opinion that was handed down on March 26 of 2018.

     10                         And Mr. Brewer has been very candid this morning.

     11        Obviously, Judge Reyes didn't find that he was being candid

     12        with the Court in the hearings back in 2016 and indicated that

     13        he was anything but.        But, you know, that may have been just an

     14        attorney and judge got sideways, and that happens.

     15                         But the Court of Appeals went on to affirm the

     16        findings of Judge Reyes that Mr. Brewer's actions were not a

     17        negligent act, or a mistake, or the result of poor judgment,

     18        but they were in bad faith, unprofessional, and unethical,

     19        highly prejudicial to the fair trial of an impartial jury.

     20                         And, of course, we're talking about this push poll

     21        that Mr. Brewer admitted he had reviewed and approved before it

     22        was used by the polling company.

     23                         Disrespectful to the judicial system.          Threatening

     24        the integrity of the judicial system.           Incompatible with a fair

     25        trial.         The poll was designed to improperly influence the jury




  UST Exh. K, Page 16 of 18                          Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
Case
 Case21-30085-hdh11
       1:18-cv-00639-LO-JFA
                     Doc 266-2Document
                               Filed 03/01/21
                                         36 Filed
                                               Entered
                                                  09/17/18
                                                       03/01/21
                                                           Page14:56:30
                                                                17 of 18 PageID#
                                                                          Page 17209
                                                                                  of 18

                                                                                                    17

       1       pool.          And that the conduct impacted the right of a trial by

       2       impartial jurors.         And that it was intentional and in bad

       3       faith.

       4                         And that the quote, "it is undisputed that the trial

       5       Court's ability to impanel an impartial jury and to try a case

       6       before unintimidated witnesses are core functions of the

       7       Court."

       8                         Had I known about these opinions, notwithstanding

       9       that there is further appeals ongoing, I wouldn't have signed

     10        the pro hac vice form and would not have admitted Mr. Brewer to

     11        the Eastern District of Virginia.

     12                          They are very serious allegations.         They are findings

     13        of bad faith that go to the core of a fair and impartial

     14        rendering of a jury verdict.

     15                          And now having reviewed them -- and I realize that

     16        the NRA will be inconvenienced and, if necessary, there might

     17        have to be some adjustment to the discovery process ongoing,

     18        but I find that Mr. Brewer's pro hac vice admission should be

     19        revoked and that he should not be admitted to proceed further

     20        in this case.

     21                          I'm concerned about -- was concerned about Mr. Cox's

     22        signature, but I find that he was unaware of the pending -- of

     23        the findings of the ethical misconduct in Texas.                  That he had

     24        done a reasonable inquiry.          And that it was up to Mr. Brewer or

     25        his firm members to convey to Mr. Cox the pending matter.




  UST Exh. K, Page 17 of 18                           Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
 Case
Case   1:18-cv-00639-LO-JFA
     21-30085-hdh11  Doc 266-2Document   36 Filed
                               Filed 03/01/21     09/17/18
                                               Entered     Page14:56:30
                                                       03/01/21 18 of 18 PageID#
                                                                          Page 18210
                                                                                  of 18

                                                                                                    18

       1                      So I am going to issue an order revoking your pro hac

       2       vice, sir.

       3                      All right.    Thank you, counsel.

       4                      MR. COX:     Thank you, Your Honor.

       5                      MR. DiMURO:     Thank you, Your Honor.

       6                  ------------------------------------------------
                                            HEARING CONCLUDED
       7

       8

       9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19                            I certify that the foregoing is a true and

     20                 accurate transcription of my stenographic notes.

     21

     22

     23
                                              /s/ Norman B. Linnell
     24                                    Norman B. Linnell, RPR, CM, VCE, FCRR
     25




  UST Exh. K, Page 18 of 18                           Norman B. Linnell   OCR-USDC/EDVA   (703)549-4626
